Citation Nr: 1545377	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-24 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2014, the case was remanded to afford the Veteran a hearing before the Board.  The Veteran was afforded such a hearing, and the case is again before the Board for further appellate proceedings.

The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS), to include a transcript of the July 2015 Board hearing presided over by the undersigned Veterans Law Judge.  

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current tinnitus is etiologically related to service. 


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110,  5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Board is granting the claim for service connection for tinnitus, discussion concerning compliance with the duties to notify and assist is not necessary.  Further, any failure on the AOJ's part in complying with the Board's prior remand directives pursuant to Stegall v. West, 11 Vet. App. 268 (1998), is harmless error.  Further, any error on the part of the AOJ in issuing a supplemental statement of the case for additional evidence submitted to VA prior to certification of the appeal and relevant to this claim is harmless error.  

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is competent to diagnose himself with tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Board finds that he currently has tinnitus.  Further, VA has conceded that the Veteran was exposed to loud noise in service based on the Veteran's military occupation specialty in service.  See August 2012 statement of the case; DD-214 (showing Veteran was an indirect fire crewman in service).  Finally, the competent and probative medical evidence of record shows that the Veteran's current tinnitus is related to noise exposure in service.  The Board finds that May 2014 VA medical opinion is of significant probative value, as the examiner reviewed the claims file, supported her opinion with rationale, and she has the requisite expertise to render an opinion regarding the etiology of tinnitus.  Further, the examiner based her opinion on her November 2009 examination of the Veteran and on the Veteran's reports of exposure to noise from artillery in service, which VA has conceded.  The May 2014 VA examiner opined that the Veteran's tinnitus is at least as likely as not related to his in-service noise exposure.  

Given the May 2014 VA medical opinion, which is not contradicted by the remaining competent evidence of record,  the Board finds that the Veteran's current tinnitus is etiologically related to service.  As a result, service connection for tinnitus is warranted.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that his current bilateral hearing loss is related to noise exposure in service.  VA has conceded noise exposure in service based on the Veteran's military occupation specialty in service.  See August 2012 statement of the case; DD-214 (showing Veteran was crewman indirect fire in service).  The Board notes that after converting from ASA units to ISO units, the audiograph results on entry into service show some degree of hearing loss at 500 hertz in the left ear.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that auditory threshold levels higher than 20 decibels indicate some degree of hearing loss).  

The Veteran was last afforded a VA examination in November 2009.  However, the November 2009 opinion that the Veteran's bilateral hearing loss is not related to service did not have a chance to take into account the Veteran's wife's competent and credible testimony regarding the Veteran's difficulty hearing since separation from service.  See July 2015 Board hearing transcript at p. 9-10 (reporting that when Veteran reported from service, he was always saying "what" and "huh" all the time; reporting that Veteran and his wife grew up together).  Further, it is unclear whether the examiner converted the Veteran's in-service audiograph results from ASA units to ISO units in rendering the findings that such results were within normal limits.  For these reasons, and given that it is unclear whether left ear hearing loss pre-existed service, a VA addendum medical opinion should be obtained to determine the nature and etiology of bilateral hearing loss.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
 
Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding records, VA or non-VA, regarding the bilateral hearing loss, to include any relevant private treatment provider.  The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Please obtain all outstanding relevant VA treatment records, specifically to include records dating in 2000, and records from February 2015 to present.  

3. After completing the above development, please obtain a VA medical opinion from the examiner who performed the November 2009 examination (or suitable substitute).  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

For purposes of the below opinions, the examiner's attention is invited to the Veteran's wife's competent and credible reports regarding the Veteran's difficulty hearing since separation from service.  See July 2015 Board hearing transcript at p. 9-10. 


After converting the Veteran's in-service audiograph results from ASA units to ISO units, the examiner is asked to please provide an opinion as to the following:

a. Regarding the right ear:  please opine whether it is at least as likely as not (probability of 50 percent or greater) that right ear hearing loss manifested in service or within the first post-service year, or is otherwise etiologically related to service, to include exposure to noise in service.  

b. Regarding the left ear:  

1) Please opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that left ear hearing loss pre-existed service.  

Please note that auditory threshold levels higher than 20 decibels indicate "some degree of hearing loss" under law.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

2) If so, please opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing left ear hearing loss WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disability.



3) If any responses in (1) and (2) above are negative, please opine whether it is at least as likely as not (a probability of 50 percent or greater) that the left ear hearing loss manifested in service or within the first post-service year, or is otherwise etiologically related to service, to include exposure to noise in service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Please note that the lack of a diagnosis of hearing loss in service cannot serve as the sole reason for a negative opinion.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Please note that the November 2009 VA medical opinion that bilateral hearing loss is not related to noise exposure in service is inadequate as the examiner did not reconcile this opinion with the Veteran's wife's competent and credible reports of continuing symptoms of hearing loss since service.  Further, it is unclear whether the examiner converted the Veteran's in-service audiograph results from ASA units to ISO units in rendering the findings that such results were within normal limits.  

4. Thereafter, readjudicate the claim on appeal and furnish the Veteran a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


